

116 HRES 216 IH: Expressing support for designation of March 2019 as Music in Our Schools Month.
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 216IN THE HOUSE OF REPRESENTATIVESMarch 11, 2019Ms. Velázquez (for herself and Ms. Norton) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for designation of March 2019 as Music in Our Schools Month.
	
 Whereas music has been present in every known human culture throughout history and modern times; Whereas music is one of the most important manifestations of our cultural heritage, as it embodies our national identity and illustrates our shared history;
 Whereas music education helps communities share ideas and values among cultures and generations, promoting a more cooperative and inclusive citizenry;
 Whereas singing has existed in American classrooms since before the signing of the Declaration of Independence;
 Whereas, in 1838, music as its own curriculum was first adopted by public authority in the public schools of Boston, Massachusetts;
 Whereas the development of a musical people has been and remains dependent on a public commitment to the teaching of music in all schools;
 Whereas State legislatures and educational agencies have supported music as part of the regular school curriculum;
 Whereas the Every Student Succeeds Act identified music as part of a well-rounded education; Whereas music is a means for exploring the emotional and aesthetic dimensions of the human experience;
 Whereas music holds intrinsic value as an art form, providing opportunity for self-expression, fellowship, and spiritual fulfillment;
 Whereas research has documented that participation in school music promotes student engagement, leading to improved social and academic outcomes, particularly for at-risk students;
 Whereas research has documented that participation in school music also promotes cognitive, social, and emotional development, exercising skills valuable to the workforce such as motivation, attentiveness, self-discipline, teamwork, persistence, empathy, respect, and leadership; and
 Whereas racial minorities and students who are of low-socioeconomic backgrounds are less likely to have access to a high-quality music education: Now, therefore, be it
	
 That the House of Representatives supports the designation of Music in Our Schools Month and recognizes—
 (1)the fundamental importance of music to the Nation’s culture; (2)the long history of music as an integral part of the Nation’s schools;
 (3)the disparate access to high-quality music education that exists across the country; and (4)the need to do more to support the teaching and learning of music in public schools.
			